DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Election/Restrictions
The Applicant’s argument filed on 12/30/2020 regarding the requirement for restriction has been fully considered and is found persuasive. Therefore, the requirement for restriction has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 
Claims 1-7 and 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub 20190356501) in view of Gareau et al (US Pat 10382167).

Regarding Claim 1, Liu discloses a method for transmitting data in a flexible Ethernet (FlexE), comprising:    
obtaining n FlexE signal streams, wherein a transmission rate of each FlexE signal stream, from the n FlexE signal streams, is a first rate (Fig 1, Fig 9, paragraphs [5][92] where a sending end has a FlexE Shim that obtains n (one) FlexE signal streams (e.g. from a Client) and where a transmission rate of each FlexE signal stream, from the n (one) FlexE signal streams (e.g. from a Client), is a first rate (400G));  
distributing an ith FlexE signal stream into m signal sub-streams, wherein each signal sub-stream, of the m signal sub-streams, carries a first identifier, the first identifier is used to indicate that each signal sub-stream carrying the first identifier belongs to the ith FlexE signal stream, wherein i is a positive integer less than or equal to n, and m is an integer greater than or equal to 2 (Fig 1, Fig 3, Fig 4, Fig 9, paragraphs [5][52][53][92] where the FlexE Shim distributes an ith (first) FlexE signal stream (e.g. from a Client) into m (two) signal sub-streams (e.g. for two 200G PHYs), where each signal sub-stream, of the m (two) signal sub-streams (e.g. for two 200G PHYs), carries in an overhead a first identifier (e.g. FlexE group number, PHY MAP, PHY number), the first identifier (e.g. FlexE group number, PHY MAP, PHY number) is used to indicate that each signal sub-stream carrying the first identifier (e.g. FlexE group number, PHY 
sending the m signal sub-streams by using m first optical modules (Fig 1, Fig 3, Fig 4, Fig 9, paragraphs [5][52][53][92] where the FlexE Shim sends the m (two) signal sub-streams by using m (two) first optical modules (i.e. for two 200G PHYs)).      
Liu fails to explicitly disclose inserting a preset quantity of padding code blocks into each signal sub-stream, of the m signal sub-streams, to obtain m padded signal sub-streams, so that a transmission rate of each of the m padded signal sub-streams is equal to a rate of a first optical module, wherein the rate of the first optical module is greater than the first rate/m, and the rate of the first optical module is less than the first rate. 
However, Gareau discloses 
inserting a preset quantity of padding code blocks into each signal sub-stream, of the m signal sub-streams, to obtain m padded signal sub-streams, so that a transmission rate of each of the m padded signal sub-streams is equal to a rate of a first optical module, wherein the rate of the first optical module is greater than a first rate/m, and the rate of the first optical module is less than the first rate (Fig 5, col 7 lines 16-29, col 9 lines 26-37, col 13 lines 28-38 where a FlexE Shim 16 inserts a preset quantity of padding code blocks (e.g. 25%) (as shown in Fig 8) into each signal sub-stream, of m (two) signal sub-streams (i.e. for two 100G PHYs) (or for two 200G PHYs), to obtain m (two) padded signal sub-streams, so that a transmission rate of each of the m (two) padded signal sub-streams is equal to a rate of a first optical module (100G) (or 200G), 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the FlexE Shim as described in Liu, with the teachings of the FlexE Shim 16 as described in Gareau. The motivation being is that as shown a FlexE Shim 16 can insert a preset quantity of padding code blocks (e.g. 25%) (as shown in Fig 8) into each signal sub-stream (i.e. for two 100G PHYs) (or for two 200G PHYs), to obtain m (two) padded signal sub-streams, so that a transmission rate of each of the m (two) padded signal sub-streams is equal to a rate of a first optical module (100G) (or 200G), and where the rate of the first optical module (100G) (or 200G) is greater than a first rate/m (150G/2 = 75G) (or 300G/2 = 150G), and the rate of the first optical module (100G) (or 200G) is less than the first rate (150G) (or 300G) and one of ordinary skill in the art can implement this concept into the FlexE Shim as described in Liu and have a FlexE Shim that inserts a preset quantity of padding code blocks (e.g. 25%) (as shown in Fig 8) into each signal sub-stream (i.e. for two 200G PHYs), to obtain m (two) padded signal sub-streams, so that a transmission rate of each of the m (two) padded signal sub-streams is equal to a rate of a first optical module (200G), and where the rate of the first optical module (200G) is greater than a first rate/m (300G/2 = 150G), and the rate of the first optical module (200G) is less than the first rate (300G) i.e. as an alternative so as to have an aware FlexE Shim that performs a known technique of padding and changing rates when there is mismatch in rates between a client signal and an optical module and they are not integral multiples and which modification is a simple implementation of a 
     
Regarding Claim 2, Liu as modified by Gareau also discloses the method further comprising:  
sending a jth FlexE signal stream by using a second optical module, wherein a rate of the second optical module is equal to the first rate, j is a positive integer less than or equal to n, and j is not equal to i (Liu Fig 1, Fig 3, Fig 4, Fig 7, Fig 9, paragraphs [5][52][53][90][92] where the FlexE Shim sends a jth (second) FlexE signal stream (e.g. from a Client) by using a second optical module (i.e. for one 400G PHY), where a rate of the second optical module (i.e. for one 400G PHY) is equal to the first rate (400G), the jth (second) FlexE signal stream (e.g. from a Client) is a positive integer less than or equal to n (one), and the jth (second) FlexE signal stream (e.g. from a Client) is not equal to the ith (first) FlexE signal stream (e.g. from a Client)).  

Regarding Claim 3, Liu as modified by Gareau also discloses the method wherein 	each FlexE signal stream, of the n FlexE signal streams, comprises a plurality of FlexE instance frames, and each FlexE instance frame comprises one overhead code block (Liu Fig 1, Fig 3, Fig 4, Fig 7, Fig 9, paragraphs [5][52][53][90][92] where each FlexE signal stream, of the n (first) FlexE signal streams (e.g. from a Client), comprises a plurality of FlexE instance frames (e.g. of 20 blocks), and each FlexE instance frame (e.g. of 20 blocks) comprises one overhead code block); and    


Regarding Claim 4, Liu as modified by Gareau also discloses the method wherein 
each FlexE signal stream, of the n FlexE signal streams, comprises a plurality of FlexE instance frames, and each FlexE instance frame comprises one overhead code block (Liu Fig 1, Fig 3, Fig 4, Fig 9, paragraphs [5][52][53][92] where each FlexE signal stream, of the n (first) FlexE signal streams, comprises a plurality of FlexE instance frames (e.g. of 20 blocks), and each FlexE instance frame (e.g. of 20 blocks) comprises one overhead code block); and   
each X consecutive FlexE instance frames in the ith FlexE signal stream are distributed to the m signal sub-streams, so that each signal sub-stream, of the m signal sub-streams, comprises at least one overhead code block in the X FlexE instance frames, wherein X is a positive integer greater than or equal to m (Liu Fig 1, Fig 3, Fig 4, Fig 9, paragraphs [5][52][53][92] where each X (e.g. four) consecutive FlexE instance 
  
Regarding Claim 5, Liu as modified by Gareau also discloses the method wherein 
each FlexE instance frame comprises W payload code blocks; and the X FlexE instance frames are distributed, through polling, to the m signal sub- streams by using Y payload code blocks as a granularity, wherein Y is a positive integer less than or equal to W/m (Liu Fig 1, Fig 3, Fig 4, Fig 9, paragraphs [5][52][53][92] where each FlexE instance frame (e.g. of 20 blocks) comprises W (e.g. four) payload code blocks and the X (e.g. four) FlexE instance frames (e.g. of 20 blocks) are distributed, through polling, to the m (two) signal sub-streams by using Y (e.g. two) payload code blocks as a granularity, and where Y (e.g. two) is a positive integer less than or equal to W/m (four / two = two)).  

Regarding Claim 6, Liu as modified by Gareau also discloses the method wherein the at least one overhead code block in each signal sub-stream, of the m signal sub-streams, carries distribution sequence information used to represent the signal sub-stream that carries the at least one overhead code block (Gareau Fig 5, Fig 9, col 9 lines 46-50, col 12 lines 62-64 where at least one overhead code block in each signal sub-stream, of the m (two) signal sub-streams, carries distribution sequence information 
 
Regarding Claim 7, Liu as modified by Gareau also discloses the method wherein locations of overhead code blocks comprised in any two signal sub-streams of the m signal sub-streams are different (Liu Fig 1, Fig 3, Fig 4, Fig 9, paragraphs [5][52][53][73][92] where locations of overhead code blocks comprised in any two signal sub-streams of the m (two) signal sub-streams are different).   

Regarding Claim 11, Liu discloses a method for transmitting data in a flexible Ethernet (FlexE), comprising:   
receiving m signal sub-streams by using m first optical modules (Fig 1, Fig 10, paragraphs [5][93] where a receiving end has a FlexE Shim that receives m (two) signal sub-streams by using m (two) first optical modules (i.e. for two 200G PHYs));  
obtain m signal sub-streams, wherein each signal sub-stream, of the m signal sub-streams, carries a first identifier, and the first identifier is used to indicate that each signal sub-stream carrying the first identifier belongs to a first FlexE signal stream (Fig 1, Fig 3, Fig 4, Fig 10, paragraphs [5][52][53][93] where the FlexE shim obtains m (two) signal sub-streams, where each signal sub-stream, of the m (two) signal sub-streams, carries in an overhead a first identifier (e.g. FlexE group number, PHY MAP, PHY number), and the first identifier (e.g. FlexE group number, PHY MAP, PHY number) is used to indicate that each signal sub-stream carrying the first identifier (e.g. FlexE group 
combining the m signal sub-streams into the first FlexE signal stream based on the first identifier carried in each signal sub-stream, of the m signal sub-streams, wherein a transmission rate of the first FlexE signal stream is a first rate (Fig 1, Fig 3, Fig 4, Fig 10, paragraphs [5][52][53][93] where the FlexE Shim combines the m (two) signal sub-streams into the first FlexE signal stream (e.g. from a client) based on the first identifier (e.g. FlexE group number, PHY MAP, PHY number) carried in each signal sub-stream, of the m (two) signal sub-streams, and where a transmission rate of the first FlexE signal stream (e.g. from a client) is a first rate (400G)).     
Liu fails to explicitly disclose the m signal sub-streams being m padded signal sub-streams comprising padding code blocks, deleting the padding code blocks comprised in the m padded signal sub-streams to obtain m signal sub-streams, and a rate of the first optical module is greater than the first rate/m, the rate of the first optical module is less than the first rate, and m is an integer greater than or equal to 2.
However, Gareau discloses  
m signal sub-streams being m padded signal sub-streams comprising padding code blocks (Fig 5, col 7 lines 16-29, col 9 lines 26-37, col 13 lines 28-38 where a FlexE Shim 16 receives m (two) signal sub-streams (i.e. for two 100G PHYs) (or for two 200G PHYs) that are m (two) padded signal sub-streams comprising a preset quantity of padding code blocks (e.g. 25%) (as shown in Fig 8)),    
deleting the padding code blocks comprised in the m padded signal sub-streams to obtain m signal sub-streams (Fig 5, col 7 lines 16-29, col 9 lines 26-37, col 13 lines 
a rate of a first optical module is greater than a first rate/m, the rate of the first optical module is less than the first rate, and m is an integer greater than or equal to 2 (Fig 5, col 7 lines 16-29, col 9 lines 26-37, col 13 lines 28-38 where a rate of a first optical module (100G) (or 200G) is greater than a first rate/m (150G/2 = 75G) (or 300G/2 = 150G), the rate of the first optical module (100G) (or 200G) is less than the first rate (150G) (or 300G), and m (two) is an integer greater than or equal to 2).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the FlexE Shim as described in Liu, with the teachings of the FlexE Shim 16 as described in Gareau. The motivation being is that as shown a FlexE Shim 16 can receive m (two) padded signal sub-streams that comprise a preset quantity of padding code blocks (e.g. 25%) (as shown in Fig 8), can delete the preset quantity of padding code blocks (e.g. 25%) (as shown in Fig 8) to obtain m (two) signal sub-streams (i.e. for two 100G PHYs) (or for two 200G PHYs), and a rate of a first optical module (100G) (or 200G) is greater than a first rate/m (150G/2 = 75G) (or 300G/2 = 150G), and the rate of the first optical module (100G) (or 200G) is less than the first rate (150G) (or 300G) and one of ordinary skill in the art can implement this concept into the FlexE Shim as described in Liu and have a FlexE Shim that receives m (two) padded signal sub-streams that comprise a preset quantity of padding code blocks (e.g. 25%) (as shown in Fig 8), that deletes the preset quantity of padding code blocks (e.g. 25%) (as shown in Fig 8) to obtain m (two) signal sub-streams (i.e. for two 200G PHYs), and a rate of a first 
 
Regarding Claim 12, Liu as modified by Gareau also discloses the method wherein combining the m signal sub- streams into the first FlexE signal stream comprises: 
identifying an overhead code block comprised in each signal sub-stream, of the m signal sub-streams (Liu Fig 1, Fig 3, Fig 4, Fig 10, paragraphs [5][52][53][93] where the FlexE Shim identifies an overhead code block comprised in each signal sub-stream, of the m (two) signal sub-streams), wherein the overhead code block carries distribution sequence information that represents a signal sub-stream that carries the overhead code block (Gareau Fig 5, Fig 9, col 9 lines 46-50, col 12 lines 62-64 where an overhead code block carries distribution sequence information (e.g. identity of this PHY 22) that represents a signal sub-stream that carries the overhead code block); and   
combining the m signal sub-streams into the first FlexE signal stream based on the distribution sequence information and the first identifier carried in each signal sub- stream, of the m signal sub-streams (Liu Fig 1, Fig 3, Fig 4, Fig 10, paragraphs [5][52][53][93] where the FlexE Shim combines the m (two) signal sub-streams into the first FlexE signal stream (e.g. from a client) based on the distribution sequence 
  
Regarding Claim 13, Liu as modified by Gareau also discloses the method wherein the combining the m signal sub- streams into the first FlexE signal stream comprises: 
identifying an overhead code block comprised in each signal sub-stream, of the m signal sub-streams, wherein locations of overhead code blocks comprised in any two signal sub-streams of the m signal sub-streams are different (Liu Fig 1, Fig 3, Fig 4, Fig 10, paragraphs [5][52][53][73][93] where the FlexE Shim identifies an overhead code block comprised in each signal sub-stream, of the m (two) signal sub-streams, wherein locations of overhead code blocks comprised in any two signal sub-streams of the m signal sub-streams are different); and  
combining the m signal sub-streams into the first FlexE signal stream based on a location of the overhead code block comprised in each signal sub-stream, of the m signal sub-streams, and the first identifier carried in each signal sub-stream, of the m signal sub-streams (Liu Fig 1, Fig 3, Fig 4, Fig 10, paragraphs [5][52][53][73][93] where the FlexE Shim combines the m (two) signal sub-streams into the first FlexE signal stream (e.g. from a client) based on a location of the overhead code block comprised in each signal sub-stream, of the m (two) signal sub-streams, and the first identifier (e.g. FlexE group number, PHY MAP, PHY number) carried in each signal sub-stream, of the m (two) signal sub-streams).   
 
Regarding Claim 14, Liu discloses a device for transmitting data in a flexible Ethernet (FlexE), comprising:   
a processor; and m first optical modules, wherein a transmission rate of the processor is a first rate (Fig 1, Fig 9, paragraphs [5][92] where a sending end has a FlexE Shim with a processor and m (two) first optical modules (e.g. for two 200G) and where a transmission rate of the FlexE Shim is a first rate (400G)); and 
the processor is configured to:     
obtain n FlexE signal streams, wherein a transmission rate of each FlexE signal stream, from the n FlexE signal streams, is the first rate (Fig 1, Fig 9, paragraphs [5][92] where the FlexE Shim obtains n (one) FlexE signal streams (e.g. from a Client) and where a transmission rate of each FlexE signal stream, from the n (one) FlexE signal streams (e.g. from a Client), is the first rate (400G));  
distribute an ith FlexE signal stream into m signal sub-streams, wherein each signal sub-stream, of the m signal sub-streams, carries a first identifier, the first identifier is used to indicate that each signal sub-stream carrying the first identifier belongs to the ith FlexE signal stream, wherein i is a positive integer less than or equal to n, and m is an integer greater than or equal to 2 (Fig 1, Fig 3, Fig 4, Fig 9, paragraphs [5][52][53][92] where the FlexE Shim distributes an ith (first) FlexE signal stream (e.g. from a Client) into m (two) signal sub-streams (e.g. for two 200G PHYs), where each signal sub-stream, of the m (two) signal sub-streams (e.g. for two 200G PHYs), carries in an overhead a first identifier (e.g. FlexE group number, PHY MAP, PHY number), the first identifier (e.g. FlexE group number, PHY MAP, PHY number) is used to indicate that each signal sub-stream carrying the first identifier (e.g. FlexE group number, PHY 
send the m signal sub-streams to the m first optical modules; wherein the m first optical modules are configured to send the m signal sub-streams (Fig 1, Fig 3, Fig 4, Fig 9, paragraphs [5][52][53][92] where the FlexE Shim sends the m (two) signal sub-streams to the m (two) first optical modules (e.g. for two 200G PHYs) and where the m (two) first optical modules (e.g. for two 200G PHYs) send the m (two) signal sub-streams).    
 Liu fails to explicitly disclose a rate of a first optical module, from the m first optical modules, is greater than the first rate/m, and the rate of the first optical module is less than the first rate, and the processor is configured to: insert a preset quantity of padding code blocks into each signal sub-stream, of the m signal sub-streams, to obtain m padded signal sub-streams, so that a transmission rate of each of the m padded signal sub-streams is equal to a rate of a first optical module, wherein the rate of the first optical module is greater than the first rate/m, and the rate of the first optical module is less than the first rate. 
However, Gareau discloses   
a rate of a first optical module, from m first optical modules, is greater than a first rate/m, and the rate of the first optical module is less than the first rate (Fig 5, col 7 lines 16-29 where a rate of a first optical module (100G) (or 200G), from m (two) first optical modules, is greater than a first rate/m (150G/2= 75G) (or 300G/2 = 150G), and the rate 
the processor is configured to: insert a preset quantity of padding code blocks into each signal sub-stream, of the signal sub-streams, to obtain m padded signal sub-streams, so that a transmission rate of each of the m padded signal sub-streams is equal to a rate of a first optical module, wherein the rate of the first optical module is greater than the first rate/m, and the rate of the first optical module is less than the first rate (Fig 5, col 7 lines 16-29, col 9 lines 26-37, col 13 lines 28-38 where a FlexE Shim 16 inserts a preset quantity of padding code blocks (e.g. 25%) (as shown in Fig 8) into each signal sub-stream, of m (two) signal sub-streams (i.e. for two 100G PHYs) (or for two 200G PHYs), to obtain m (two) padded signal sub-streams, so that a transmission rate of each of the m (two) padded signal sub-streams is equal to a rate of a first optical module (100G) (or 200G), and where the rate of the first optical module (100G) (or 200G) is greater than a first rate/m (150G/2 = 75G) (or 300G/2 = 150G), and the rate of the first optical module (100G) (or 200G) is less than the first rate (150G) (or 300G)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the FlexE Shim as described in Liu, with the teachings of the FlexE Shim 16 as described in Gareau. The motivation being is that as shown a FlexE Shim 16 can insert a preset quantity of padding code blocks (e.g. 25%) (as shown in Fig 8) into each signal sub-stream (i.e. for two 100G PHYs) (or for two 200G PHYs), to obtain m (two) padded signal sub-streams, so that a transmission rate of each of the m (two) padded signal sub-streams is equal to a rate of a first optical module (100G) (or 200G), and where the rate of the first optical module (100G) (or 200G) is greater than a first rate/m (150G/2 = .    
 
Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub 20190356501) in view of Gareau et al (US Pat 10382167) in further view of Gareau 2 et al (US Pub 20170005949).

Regarding Claim 8, Liu as modified by Gareau fails to explicitly disclose the method wherein before the sending the m padded signal sub-streams, the method further comprising: inserting a second identifier into the at least one overhead code block in each signal sub-stream, of the m signal sub-streams, wherein the second identifier is used to indicate a transmission rate of each signal sub-stream, of the m signal sub-streams.  

before sending signal sub-streams, inserting a second identifier into at least one overhead code block in each signal sub-stream, of the signal sub-streams, wherein the second identifier is used to indicate a transmission rate of each signal sub-stream, of the signal sub-streams (Fig 21, paragraphs [7][143] where a FlexE Shim before sending signal sub-streams, inserts a second identifier (client information) into at least one overhead code block in each signal sub-stream, of the signal sub-streams, and where the second identifier (client information) is used to indicate a transmission rate (client signal rate) of each signal sub-stream, of the signal sub-streams).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the FlexE Shim as described in Liu as modified by Gareau, with the teachings of the FlexE Shim as described in Gareau 2. The motivation being is that as shown a FlexE Shim before sending signal sub-streams, can insert a second identifier (client information) into the at least one overhead code block in each signal sub-stream, of the signal sub-streams, and where the second identifier (client information) is used to indicate a transmission rate (client signal rate) of each signal sub-stream, of the signal sub-streams and one of ordinary skill in the art can implement this concept into the FlexE Shim as described in Liu as modified by Gareau and have a FlexE Shim that before sending the m (two) padded signal sub-streams inserts a second identifier (client information) into the at least one overhead code block in each signal sub-stream, of the m (two) padded signal sub-streams, and where the second identifier (client information) is used to indicate a transmission rate (client signal rate) of each signal sub-stream, of the m (two) padded signal sub-streams i.e. as an alternative so as add rate information 

Regarding Claim 9, Liu as modified by Gareau fails to explicitly disclose the method wherein the padding code block carries a third identifier used to indicate a transmission rate of each signal sub-stream of the m signal sub-streams.  
However, Gareau 2 discloses 
a code block carrying a third identifier used to indicate a transmission rate of each signal sub-stream of signal sub-streams (Fig 21, paragraphs [7][143] where a FlexE Shim produces a code block (overhead) that carries a third identifier (client information) used to indicate a transmission rate (client signal rate) of each signal sub-stream of signal sub-streams).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the FlexE Shim as described in Liu as modified by Gareau, with the teachings of the FlexE Shim as described in Gareau 2. The motivation being is that as shown a FlexE Shim can produce a code block (overhead) that carries a third identifier (client information) used to indicate a transmission rate (client signal rate) of each signal sub-stream of signal sub-streams and one of ordinary skill in the art can implement this concept into the FlexE Shim as described in Liu as modified by Gareau and have a FlexE Shim that produces a padding code block (overhead) that carries a third identifier (client information) used to indicate a transmission rate (client signal rate) of each signal 

Regarding Claim 10, Claim 10 is similar to claim 9, therefore, claim 10 is rejected for the same reasons claim 9.

Regarding Claim 15, Claim 15 is similar to claim 2, therefore, claim 15 is rejected for the same reasons claim 2.


Regarding Claim 16, Claim 16 is similar to claim 3, therefore, claim 16 is rejected for the same reasons claim 3.

Regarding Claim 17, Claim 17 is similar to claim 8, therefore, claim 17 is rejected for the same reasons claim 8.



Conclusion
Closest prior art relevant to the Applicant disclosure and not relied upon.


 
Kanonakis et al (Us Pub 20150055664) Fig 1 teaches a flexible system where signals with a first rate are converted to signals with a second rate for transmission using an optical system. 

Jinno Fig 4 (US Pub 20140270776) Fig 4 teaches a flexible system where signals with a first rate are converted to signals with a second rate for transmission using an optical system. 

Flavin et al (US Pub 20040062277) Fig 2, Fig 6, teaches a flexible system where signals with a first rate are converted to signals with a second rate for transmission using an optical system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636